—Order unanimously affirmed with costs. Memorandum: Surrogate’s Court properly denied the trustee’s motion for summary judgment dismissing the objections to the account. The trustee failed to establish as a matter of law that she satisfied the prudent person standard in her management of the trust (see generally, Matter of Janes, 90 NY2d 41, 49-51, rearg denied 90 NY2d 885). (Appeal from Order of Livingston County Surrogate’s Court, Cicoria, S. — EPTL.) Present — Green, A. P. J., Hayes, Pigott, Jr., and Scudder, JJ.